Title: To James Madison from William Jarvis, 2 October 1803 (Abstract)
From: Jarvis, William
To: Madison, James


2 October 1803, Lisbon. Wrote last on 27 Sept. [not found]. Later that day “the British Factory were called together by the Consul General” to discuss the sale of some stock “for the support of the Hospital and the poor widows and orphans of deceased Members of the Factory as from the decrease of the British Trade to this port, the income for several Months past had not been adequate to these purposes.” Some members asked the consul whether Portugal and Great Britain “were likely to continue on friendly Terms.” He told them the British minister “knew nothing to the contrary, but it would be prudent to circumscribe their affairs, that they might be prepared for the worst.” “This, and the Prince Regent and Princess having stood Godfather and Godmother to Genl. Lannes’s Child that was christened St. Michael’s day (the 29th:) has caused the greatest alarm amongst them.” Believes “the Minister’s advice was simply precautionary,” but these factors “have given rise to a number of reports, each more inconsistent than the preceding.” One is “that the Minister of foreign affairs, has given notice to Lord Fitzgerald, that this Government will be under the necessity of taking whichever part the Spanish do in the present contest.” Another is that the prince had told the British minister “that in case of danger, the British might ship their goods out of the Kingdom, Duty free, and that he had promised to pass an order to this effect to-day.” Notes that among the British “the consternation could not be greater if a French Army was just entering the Country.” Everyone is closing his accounts “as fast as possible,” with “several of the richest having determined to leave the Country with all Speed.” Believes resentment is mixed with fear, “for the English have been so long in the habit of swaying this Court, that they do not view with much patience, the influence of France.”
“No answer has been given to my last two notes concerning the Moor, nor do I believe they will; nor have I heard any thing farther from the Streights regarding them.” Supposes the Moorish ship will sail in a day or two. Will “try to obtain a Convoy for such of our Countrymen as are in Port who sail after his departure.” “My last letter … inclosed my letter and the reply relative to the men impressed in this Port.” Also enclosed were a letter from Pinckney and Kirkpatrick, two from Simpson and Willis, a copy of two letters from Gavino, and a copy of his of 7 Sept.
 

   
   RC (DNA: RG 59, CD, Lisbon, vol. 2). 3 pp.



   
   See Jarvis to JM, 19 Sept. 1803, and nn.



   
   A full transcription of this document has been added to the digital edition.

